UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2030



JOSEPH BLACKBURN, SR.,

                                              Plaintiff - Appellant,

          versus


HOECHST MARION ROUSSEL, INCORPORATED; LEDERLE,
INCORPORATED,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-04-65-2)


Submitted: December 15, 2005              Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Blackburn, Sr., Appellant Pro Se. Tamela Jane White, Craig
A. Komorowski, FARRELL, FARRELL & FARRELL, L.C., Huntington, West
Virginia; Jeff Chandler Woods, JACKSON KELLY, P.L.L.C., Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Joseph Blackburn, Sr., appeals a district court judgment

dismissing his complaint as barred by the statute of limitations.

We have reviewed the record and the district court’s order and

affirm    for    the    reasons    cited   by    the   district    court.        See

Blackburn v. Hoechst Marion Roussel, Inc., No. CA-04-65-2 (N.D.W.

Va. Aug. 24, 2005).            We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented      in   the

materials      before    the    court   and     argument   would   not   aid     the

decisional process.



                                                                         AFFIRMED




                                        - 2 -